LIVINGSTON, Chief Justice.
The appellant', Dayton Burgess, was indicted by the grand jury for murder in the *15first degree; was tried and convicted, and his punishment fixed at life imprisonment. From this conviction and sentence passed thereon, he appeals.
In the record before us, there is no official court reporter’s transcript of the evidence introduced on the trial of the cause. The record proper shows indictment in due form, and the other proceedings as shown by the record proper appear to meet all legal requirements.
With no evidence before the Court, our consideration of necessity is confined to matters contained in the record proper. Robinson v. State, 257 Ala. 137, 57 So.2d 509; Bowlin v. State, 253 Ala. 355, 44 So.2d 759. These matters appearing in due and legal form and without error, the case must be affirmed.
Affirmed.
LAWSON, STAKELY and MERRILL, JJ., concur.